DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 5, 7- 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Pub. No.: US 2014/0277894 A1) in view of An et al. (Pub. No.: US 2014/0244096 A1).
Regarding claims 1 (Currently Amended), Doyle teaches a motor vehicle and method comprising:
   	a plurality of sensors (¶ 30); 
 	a wireless communication unit (¶ 26); and
a control device (¶ 36), coupled to the plurality of sensors and wireless communication unit, wherein the control device is configured to:
receive data from the plurality of sensors and via the wireless communication unit relating to at least one of an environmental condition, a mechanical condition and a health-related condition (arterial tube sensor for monitoring a health related condition ¶ 30);
format the received data into a predetermined format corresponding to at least one detected condition (sensor readings exceeds a maximum respective threshold value or that drops below a minimum respective threshold ¶ 30);
compare the at least one detected condition to a plurality of known conditions (emergency condition, see claim 22 and ¶¶ 29-30);  
identify a detected known condition when the at least one detected condition matches at least one of the plurality of known conditions (¶ 30); 
determine a destination corresponding to the detected known condition; 
67)); and
initiate, without user input, the automatic driving of the motor vehicle via the automatic autonomous driving mode to the determined destination, in response to the selection (navigate the autonomous vehicle to the nearest emergency care center in response to receiving an emergency state alarm signal ¶ 30 and 506, FIG. 5).
Doyle is silent to the control the vehicle to drive in an autonomous driving mode and in a non-autonomous driving mode, wherein the autonomous driving mode is without user intervention; and the automatic autonomous driving mode of the vehicle from among the autonomous driving mode and the non-autonomous driving mode.  However, in the same field of endeavor, An teaches an apparatus and method for cooperative autonomous driving between vehicle and driver.  Specifically, based on a driver state, a corresponding driving mode may be engaged including a manual mode (i.e., non-autonomous driving mode), a cooperative driving mode, an emergency driving for a failure in the autonomous driving, and an emergency driving mode for non-reaction of the driver, and the cooperative driving mode may include a driver-leading cooperative driving mode and an autonomous driving-leading cooperative driving mode (¶ 11).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving mode taught by Doyle to control the vehicle to drive in an autonomous driving mode and in a non-autonomous driving 

Regarding claims 2 and 12, Doyle discloses the motor vehicle and method, wherein the at least one environmental condition comprises at least one of weather, proximity to an external object, date, time of day, an accumulation of debris on the motor vehicle, traffic conditions, road construction, a road closure, a hazard, a crime in progress, a riot, an area of known high crime, an area of known high vehicle accidents, and information from environmental sensors (¶ 67).

Regarding claims 3 and 13, Doyle discloses the motor vehicle and method wherein the at least one mechanical condition comprises at least one of fuel level, oil level, a vehicle malfunction, vehicle maintenance, vehicle inspection, a battery charge status, tire pressure, and a vehicle shape/size (402, FIG. 4 and ¶ 67).

Regarding claims 4 and 14, Doyle discloses the motor vehicle and method, wherein the at least one health-related condition comprises at least one of human vital signs, a heart attack, a stroke, an epileptic state, hyperthermia, hypothermia, hypoxia, drowsiness, and a health state that inhibits the driver from safely operating the vehicle (¶ 67).

Regarding claims 5 and 15, Doyle discloses the motor vehicle and method, wherein the control device is configured to identify the detected known condition by performing a template 

Regarding claims 7 and 17, Doyle discloses the motor vehicle and method, wherein the control device is configured to cause the motor vehicle to automatically travel to the determined destination by one of moving the vehicle into or out of a garage, traveling to a repair shop, traveling to a gas station, traveling to hospital or emergency center, traveling to a car wash, traveling to a package pickup destination, and traveling to a merchant (¶ 30).

Regarding claims 8 and 18, Doyle discloses the motor vehicle and method, wherein the control device is configured to cause the motor vehicle to automatically travel to the determined destination without any input from an operator of the vehicle (¶ 30 and 506, FIG. 5).

Regarding claims 9 and 19, Doyle discloses the motor vehicle and method, wherein, in determining the destination, the control device is configured to take into account a location of the vehicle and surroundings of the vehicle (nearest emergency care center 506, FIG. 5).

Regarding claims 10 and 20, Doyle discloses the motor vehicle and method, wherein the control device is further configured to providing information to a driver of the motor vehicle corresponding to the determined information (508, FIG. 5).

Regarding claim 11, Doyle teaches a method for automatically driving a motor vehicle comprising:
receiving data from a plurality of sensors and via the wireless communication unit relating to at least one of an environmental condition, a mechanical condition and a health-related condition (arterial tube sensor for monitoring a health related condition ¶ 30);
formatting the received data into a predetermined format corresponding to at least one detected condition (sensor readings exceeds a maximum respective threshold value or that drops below a minimum respective threshold ¶ 30);
comparing the at least one detected condition to a plurality of known conditions (emergency condition, see claim 22 and ¶¶ 29-30);  
identifying a detected known condition when the at least one detected condition matches at least one of the plurality of known conditions (¶ 30); 
determining a destination corresponding to the detected known condition; 
selecting, without user input and in response to identifying the detected known condition, an automatic autonomous driving mode of the vehicle configured to control the vehicle to drive without user intervention to the determined destination (lack of pulse, a lack of heart beat, a lack of arterial pressure, or a vehicle collision ¶ 67); and
initiating, without user input, the automatic driving of the motor vehicle via the automatic autonomous driving mode to the determined destination (navigate the autonomous vehicle to the nearest emergency care center in response to receiving an emergency state alarm signal ¶ 30 and 506, FIG. 5).
control the vehicle to drive in an autonomous driving mode and in a non-autonomous driving mode, wherein the autonomous driving mode is without user intervention; and the automatic autonomous driving mode of the vehicle from among the autonomous driving mode and the non-autonomous driving mode.  However, in the same field of endeavor, An teaches an apparatus and method for cooperative autonomous driving between vehicle and driver.  Specifically, based on a driver state, a corresponding driving mode may be engaged including a manual mode (i.e., non-autonomous driving mode), a cooperative driving mode, an emergency driving for a failure in the autonomous driving, and an emergency driving mode for non-reaction of the driver, and the cooperative driving mode may include a driver-leading cooperative driving mode and an autonomous driving-leading cooperative driving mode (¶ 11).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving mode taught by Doyle to control the vehicle to drive in an autonomous driving mode and in a non-autonomous driving mode, wherein the autonomous driving mode is without user intervention as taught by An in order to enhance autonomous vehicle control flexibility. 




Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Applicants argue that prior art “Doyle” and “An” fails to teach the aspect of
select, without user input and in response to identifying the detected known condition,  an automatic autonomous driving mode of the vehicle from among the autonomous driving mode and the non-autonomous driving mode; and
initiate, without user input, the automatic driving of the motor vehicle via the  automatic autonomous driving mode to the determined destination, in response to the selection.
 	Examiner respectfully disagrees as Doyle teaches the aspect of navigating the autonomous vehicle to the nearest emergency care center in response to receiving an emergency state alarm signal (See ¶ 30 and 506, FIG. 5) which is interpreted to be an automated detection without user input and is based on a lack of pulse, lack of heart beat, a lack of arterial pressure, or a vehicle collision (¶ 67).  Applicants admits this on page 7 of arguments where they recite limitations in Doyle (¶¶ 29-30).  
 	Applicants further argues that Doyle fails to teach the “selecting, without user input and in response to identifying the detected known condition, the autonomous driving mode,…, from among the autonomous driving mode and the non-autonomous driving mode,” and in response to the selection, an automatic drive to the destination is performed.  Examiner respectfully disagrees with this assertion as prior art An was cited to teach an aspect of the invention which would be obvious to combine for flexibility in autonomous vehicle control.  For instance, An teaches that based on a driver state, a corresponding driving mode may be 














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663